B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Northern District of Iowa

Inre _McQuilien Place Company, LLC Case No.
Debtor(s) Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept $ 5,600.00
Prior to the filing of this statement I have received $ 5,600.00
Balance Due $ 0.00

 

2. The source of the compensation paid to me was:

[] Debtor [¥] Other (specify): $5600 paid by Charles Thomson

3. The source of compensation to be paid to me is:

(1 Debtor [¥} Other (specify): $250/hr after fees are extinguished.
4. [| [have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[_] Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

ce. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof:

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

May 10, 2019 /si Donald H. Molstad
Date Donald H. Molstad 3755
Signature of Attorney
Molstad Law Firm
701 Pierce Street, Ste. 305
Sioux City, [A 51101
712-255-8036 Fax: 712-255-4642
mlawfirm@yahoo.com
Name of law firm

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname McQuillen Place Company, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 

Case number (if known)

 

OO Check if this is an
amended filing

 

Official Form 207

 

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write the debtor’s name and case number (if known).

Income

 

1. Gross revenue from business

 

0D None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and
exclusions)
From the beginning of the fiscal year to filing date: lH Operating a business $9,346.45
From 1/01/2019 to Filing Date
0 Other
For prior year: ll Operating a business $33,339.69
From 1/01/2018 to 12/31/2018
0 Other

 

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

None.

GENP2ME List Certain Transfers Made Before Filing for Bankruptcy

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

HE None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

O None.
Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor
4.1. Amelia Management - 5/31/18; $1,435.00 | The payments were to Bret
4110 N Grand Avenue, Ste. 300 6/18/18: Frieburg from McQuillen Place
Charles City, IA 50616 6/25/18; (Classic Cleaners) for mowing
8/15/18: & related services. They were
9/27/18; for the benefit of Amelia
10/16/48 Management, not Classic

Cleaners. They were written on
Classic Cleaners because Mr.
Frieburg demanded immediate
payment and the only person
available to write him a check
was a signer on the Classic
Cleaner/McQuillen Place
account.

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

i None
Creditor's name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account

of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

MH None

Creditor's name and address Description of the action creditor took Date action was © Amount
taken

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved

in any capacity—within 1 year before filing this case.

 

C1 None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. First Security Bank & Trust Foreclosure & IA District Court Floyd M@ Pending
Company vs. McQuillen Place | Counterclaim County C on appeal
Company LLC, et. al. O Concluded
EQCV031170

7.2. McQuillen Place Company IA District Court Floyd M Pending
LLC vs. lowa Economic County O on appeal
Development Authority 0 Concluded
CVCV031277

 

8. Assignments and receivership
Official Form 207 Statement of Financial Affairs: for Non-Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com ! Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

 

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

@ None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

None

Recipient's name and address Description of the gifts or contributions Dates given Value

Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

@ None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets — Real and Personal Property).

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
telief, or filing a bankruptcy case.

D None.
Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Molstad Law Firm

701 Pierce Street, Ste. 305
Sioux City, IA 51101 Attorney Fees 5/2119 $5,600.00

 

Email or website address
mlawfirm@yahoo.com

 

Who made the payment, if not debtor?
Charles Thomson

 

12. Self-settled trusts of which the debtor is a beneficiary
- List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

HE None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

@ None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

 

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

0 Does not apply

Address Dates of occupancy
From-To
14.1. 123 N Main Street 2013-Present

Charles City, IA 50616

14.2. 1110 North Grand Avenue 2013-Present
Charles City, JA 50616

14.3. 601 North Main Street 1/18-5/18
Charles City, |A 50616

14.4. 611 Clark Street 1/15-10/18
Charles City, [A 50616

Health Care Bankruptcies
15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:

- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

M No. Goto Part 9.
DO Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

M@ No.
O Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

MH No. Go to Part 10.
Ol Yes. Does the debtor serve as plan administrator?

cueing Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

Official Form 207 : Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : : Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,

moved, or transferred? ,
include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

cooperatives, associations, and other financial institutions.

@ None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.
None
Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

0D None
Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?
Unknown Charles Thomson Salvaged limestone & misc. CJ No
items are kept at site outside ves

of Charles City. An itemized
list available upon request.

 

it:igene Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do

not list leased or rented property.

D2 None
Owner's name and address Location of the property Describe the property Value
Various customers Debtor's Place of Bus. & Various clothing/garments $1,595.85

Ft Dodge Plant belonging to customers that
are being professionally
cleaned or processed by the
debtor's personnel or at a
third party's facility.

clams Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the

medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.
Official Form 207 Statement of Financiat Affairs for Non-Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.

O Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

M@ No.

O Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

Ol No.
M@ Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Duplex with 33 units None During 2015, the debtor None

123 N Main Street encountered a buried fuel

Charles City, |A 50616 oil tank during excavation

for the foundation of 123 N
Main Street. It was
disposed of in accordance
with proper enviromental
protocols.

 

imUgikie Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Co None
Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.
Dates business existed
25.1. McQuillen Place Company Rental EIN: XX-XXXXXXX
LLC
1110 North Grand Avenue, From-To 7/14-Continuous
Ste. 300

Charles City, IA 50616

 

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

O None
Name and address Date of service
From-To
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : 5 Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

Name and address Date of service
From-To
26a.1. Joe Benter 5/14-4/19
Bergan KDV

100 East Park Avenue, Ste. 300
Waterloo, IA 50703

26a.2. Cornice & Rose 5/14-4/19
804 W Robert Road
Barrington, IL 60010

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

@ None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

0 None

Name and address If any books of account and records are
unavailable, explain why
26c.1. Charles M. Thomson
1110 North Grand Avenue, Ste. 300
Charles City, |A 50616

26c.2. Nancy Vance
1110 North Grand Avenue, Ste. 100
Charles City, IA 50616

26c.3. Cornice & Rose
804 W Roberts Road
Barrington, IL 60010

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

@ None
Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

M No

O Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

 

Name Address Position and nature of any ‘e Of interest, if
interest any
Charles M. Thomson 1110 North Grand Avenue, Ste. 300 Owner 60
Charles City, IA 50616
Name Address Position and nature of any % of interest, if
interest any
James Gray 804 W Roberts Road Owner 40

Barrington, IL 60010

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com t Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

M@ No
O Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

BH No
Ol Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M No
O Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

@ No
O Yes. Identify below.

Name of the pension fund Employer Identification number of the parent
corporation

<tc Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on May 10, 2019

/s/ Charles M. Thomson Charles M. Thomson
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor Owner

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
BM No
DO Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com i . Best Case Bankruptcy
RU Moe url RCo (Tad m iteMor: 1-H

Debtorname McQuillen Place Company, LLC

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 

Case number (if known)

 

 

 

Official Form 206Sum

 

0 Check if this is an
amended filing

 

 

 

Summary of Assets and Liabilities for Non-Individuals 12/15
GEER Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
8 Cony Ting 88 Wom Schedule AB o------svsesosesvsivsiuustipiiisiinecece $ 500,000.00
0 Copy ine STA fom SehedUe ALB. o.ccussnssussssssusnunnnnnnneee S$ 8,048,127.63
"c Copy ne oF fran Schedule AUB oocccccsssscsevevsssussessssecsesssusecssssssssssssnsstnsssiiuisiusnssssssesessasstasarasasiisssesssessssssasesessene $ 8,548,127.63
Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.....---cccccccccccccccccseecscec.. $ 6,836,931.29

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F...0....c.ccccccccccccssecssstesessessesessassesesstsversessteseveseees

3b. Total amount of claims of nonpriority amount of unsecured claims:

Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...0 oo ooccccccccccccccccceccscececeececeeeeees

4. Total liabilities occ cece ce cesasscecscecevens sevens seseassessaesavavaasavataasssssasssusasssssavatacsvavscissessisecitiscetssvesesee
Lines 2+ 3a + 3b

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com

+$

0.00

3,569,731.03

 

$

 

10,406,662.32

 

page 1
Best Case Bankruptcy

t

 
Fill in this information to identify the case:

Debtorname McQuillen Place Company, LLC

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any. other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

DI No. Go to Part 2.
Wl Yes Fill in the information below.

 

 

 

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest
2. Cash on hand $110.45
3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. Cedar Rapids Bank & Trust Checking 8199 $4,279.86
3.2. First Security Bank & Trust co. Checking 4624 $253.03

 

 

Checking (dba Classic

 

 

 

 

 

 

 

 

3.3. First Security Bank & Trust Co Cleaners) 6270 $35.91
3.4. Family Community Credit Union Savings 3001 $5.00
3.5. Family Community Credit Union Checking 3001 $1,135.37
3.6. Family Community Credit Union Savings (DIP) 2001 $5.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case'number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
3.7. Family Community Credit Union Checking (DIP) 2001 $20.00
4. Other cash equivalents (/dentify all)
5. Total of Part 1. $5,844.62
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
C1 No. Go to Part 3.
@ Yes Fill in the information below.
7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
There may be some deposit with MidAmerican for electric service at 123 N Main. There
7.1. is definitely a rebate owed by MidAmerican. This will require additional research. Unknown
8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment
9. Total of Part 2. $0.00
Add lines 7 through 8. Copy the total to line 81.
ae] aCe Accounts receivable
10. Does the debtor have any accounts receivable?
OCNo. Go to Part 4.
@ Yes Fill in the information below.
11. Accounts receivable
11a. 90 days old or less: 1,328.86 - 1,141.70 =... $187.16
face amount doubtful or uncollectible accounts
12. Total of Part 3. $187.16

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

Investments
13. Does the debtor own any investments?

OC No. Go to Part 5.
I Yes Fill in the information below.

Valuation method used

for current value

 

 

 

Current value of
debtor's interest

14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
partnership, or joint venture
Name of entity: % of ownership
16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

Debtor McQuillen Place Company, LLC Case number (if known)
Name .

Describe:
Debtor is given checks daily in payment for cleaning
services. All checks are deposited at the Family

 

 

 

 

 

 

16.1. Community Credit Union in Charles City $0.00
17. Total of Part 4. $0.00
Add lines 14 through 16. Copy the total to line 83.
Inventory, excluding agriculture assets

 

18. Does the debtor own any inventory (excluding agriculture assets)?

DC No. Go to Part 6.
M@ Yes Fill in the information below.
General description Date of the last Net book value of Valuation method used Current value of

physical inventory debtor's interest for current value debtor's interest
(Where availabie)

19. Raw materials
20. Work in progress
21. Finished goods, including goods held for resale

Goods completed &
waiting for customers to

pick up $0.00 $1,595.85

 

22. Other inventory or supplies
Lint brushes, pillow
ticking, poly for
wrapping finished
garments, bags for
wrapping finished
shirts, sewing and

clothing repair supplies $3,000.00 $3,000.00

 

 

23. Total of Part 5. $4,595.85
Add lines 19 through 22. Copy the total to line 84.

 

 

 

24. Is any of the property listed in Part 5 perishable?
No
0 Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

HM No
C1] Yes. Book value Valuation method Current Value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
BNo
0 Yes

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
Mi No. Go to Part 7.

O Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
 

Debtor McQuillen Place Company, LLC Case number (if known)
Name :

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

ONo. Go to Part 8.
I Yes Fill in the information below.
General description Net book value of Valuation method used

debtor's interest for current value
(Where available)

39. Office furniture
40. Office fixtures
41. Office equipment, including all computer equipment and

communication systems equipment and software
Dry cleaning equipment, including presses,
clothing carousel, washers and dryers, pillow
machine, air compressor, boiler (in storage),
counters, telephones, desks, fax machine,
Datamark computer, printer. Sewing machines

Current value of
debtor's interest

 

 

 

 

 

 

 

 

and related equipment. Radio. $35,000.00 $35,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles
42.1. Cast iron bracket (presumably from the
Union House) salvaged from the
foundation excavations at 123 North
Main. $2,000.00 N/A $2,000.00
43. Total of Part 7. $37,000.00
Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 7?
HNo
O Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
HNo
O Yes
ec lise Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

CL No. Go to Part 9.
@ Yes Fill in the information below.

 

 

General description Net book value of Valuation method used Current value of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(i.e., VIN, HIN, or N-number) (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1. 2002 Ford Windstar (200,000+ miles)
Inoperable due to suspension $500.00 N/A $500.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

48.

49.

50.

 

McQuillen Place Company, LLC Case number (if known)
Name

Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels

Aircraft and accessories

Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)

An unknown number of washers, dryers,
dishwashers, stoves and fridges located at

123 North Main Street, Charles City, lowa

(Inventory in progress) Unknown Unknown

 

The building at 123 North Main contains
various electronic apparatus and devices
related to its operation as an apartment house.
The include smoke
detectors,telecommunication devices, cables,

boxes for electric circuitry, etc Unknown Unknown

 

There are miscellaneous tools, cabinet,

mouldings, tables, lamps, fans, heaters,

documents, etc. scattered throughout 123 N

Main which belong to the debtor. Note: some

of these belong to third parties. Unknown N/A Unknown

 

51.

52.

53.

clan

 

Total of Part 8. $500.00
Add lines 47 through 50. Copy the total to line 87.

 

 

 

Is a depreciation schedule available for any of the property listed in Part 8?
HNo
C] Yes

Has any of the property listed in Part 8 been appraised by a professional within the last year?
BNo
DF Yes

Real property

54. Does the debtor own or lease any real property?

CI No. Go to Part 10.
@ Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property
Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - wyw.bestcase.com

Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)

 

Name

55.1. 4123 N Main Street,
Charles City, lowa
50616 (Duplex of 33
units)

Lots one, two, three,
four and five (1, 2, 3,
4 and 5) of the
Irregular Survey of
block twenty-one
(21), Original plat of
St. Charles, now
incorporated in and
as a part of Charles
City, Floyd County,

lowa, subject to .
easements of record Fee Owner $500,000.00 N/A

$500,000.00

 

 

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.

 

$500,000.00

 

 

Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
HNno
Oi Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
MNo
0 Yes

acc ]dam Leb Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?

OD No. Go to Part 11.
@ Yes Fill in the information below.

General description Net book value of Valuation method used
debtor's interest for current value
(Where available)

60. Patents, copyrights, trademarks, and trade secrets
The debtor has registered
McQuillenPlace.com. The debtor also operates
two Facebook pages, one for "Classic
Cleaners of Charles City" and one for
“McQuillen Place”. The design and exterior
appearance, including, but not limited to, the
silhouette of the clock tower, of McQuillen

Current value of
debtor's interest

 

 

Place are protected by copyright. Unknown N/A Unknown
61. Internet domain names and websites
62. Licenses, franchises, and royalties
Official Form 206A/B Schedule A/B Assets - Real and Persorial Property page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

McQuillen Place Company, LLC Case number (if known)
Name

 

The debtor owns a variety of licenses and
contract rights related to the construction and
development of the building. These include
building permits, the debtor's interest in two
condominiums, the debtor's interest in the
condominium association of which the two
condominiums are members, the debtor's
rights under MEP and other design and

 

 

 

 

 

 

 

construction contracts. Unknown N/A Unknown
63. Customer lists, mailing lists, or other compilations

Customer lists of (a) persons interested in

renting dwellings at McQuillen Place; (b)

persons interested in renting commercial

space at McQuillen Place, and (c) persons

using the Classic Cleaners division of

McQuillen Place Company for dry cleaning,

laundry and related garment and fabric repair,

cleaning & maintenance. Unknown Unknown
64. Other intangibles, or intellectual property
65. Goodwill

Yes $0.00 Unknown
66. Total of Part 10. $0.00

Add lines 60 through 65. Copy the total to line 89.
67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?

HNo

OC) Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

MNo :

O Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

BNo

0D Yes
eee ae All other assets

 

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

CO No. Go to Part 12.
@ Yes Fill in the information below.

Current value of
debtor's interest

71. Notes receivable
Description (include name of obligor)
72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

: Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)
Name

 

Management of the debtor believes that First Security
Bank & Trust Company paid the most recent real estate
tax installments improvidently inasmuch as the value of
the building (which wase not complete) was
significantly less than the amount at which the building
was assessed. Debtor's management believes these
payments should be disgorged by the recipients
thereof, and that a new assessment agreement needs to
be crafted. The debtor's interest in unwinding these
transactions might be considered a "tax refund" of

some sort. (Unknown but likely in excess of $250,000) Tax year Unknown

 

 

73. Interests in insurance policies or annuities

74, Causes of action against third parties (whether or not a lawsuit
has been filed)

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

Lawsuit against lowa Economic Development Authority Unknown

Nature of claim Counterclaim
Amount requested $0.00

 

1. Counterclaims in EQCV031170 for (a) breach of
contract, (b) failure to observe covenant of good faith
and fair dealing, (c) tortuous interference, (d) fraud, (e)
negligent loan administration, (f) disclosure of
confidential information (tort, contract, statute), (g)
failure to mitigate, and (h) using illegally large market
share to overreach; 2. as yet unfiled claims concerning
tortuous interference, quantum meriut on $500,000 from
CRBT, etc. 3. claim for abuse of process

Nature of claim Counterclaim

Amount requested $4,000,000.00

$4,000,000.00

 

The debtor has a number of claims against First
Security bank & Trust Co., Cedar Rapids Bank & Trust
Co., certain individuals affiliated with a local banking
institution, certain vendors involved in the construction
of McQuiilen Place (including but not limited to
MidAmerican Energy) and the lowa Economic
Development Authority. The debtor's management
believes the value of these claims to exceed $4,000,000.
These claims are disputed.

Nature of claim Counterclaim

Amount requested $4,000,000.00

$4,000,000.00

 

Possible claims against vendors in construction for
delays in completion, poor workmanship (requiring
repairs), failure to comply initally with codes (requiring
retrofitting), and related claims

Nature of claim
Amount requested $0.00

Unknown

 

 

76. Trusts, equitable or future interests in property

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor McQuillen Place Company, LLC Case number (if known)
Name

 

Pursuant to the development agreement with the City of

Charles City, the debtor has a number of rights or

powers which might be characterized as "future

interests" or equitable interests in property. The debtor

also has certain rights under agreements with the IEDA,

Niacog and Cerro Gordo County which might be

characterized as future interests or equitable interests

in property. In addition, the ownership of the building is

split into two condominiums, both of which are owned

by the debtor Unknown

 

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

General going concern value and development rights. Unknown

 

 

Limestone salvaged from excavation of 123 North Main
prior to construction. Dimension stone left over from
facade work on 123 N Main. Drawings, plans, etc. for
building. Promotional materials for building.
Miscellaneous antique dry cleaning advertising posters.
Good will associated with Classic Cleaners. Know-how

 

 

 

 

 

related to shirt pressing. Unknown
Telephone number for Classic Cleaners Unknown
78. Total of Part 11. $8,000,000.00
Add lines 71 through 77. Copy the total to line 90.
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
No
0D Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 9

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
Debtor McQuillen Place Company, LLC

Name

EEEERE senmay

Case number (if known)

 

 

In Part 12 copy all of the totals from the earlier parts of the form
Type of property

80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

81. Deposits and prepayments. Copy line 9, Part 2

82. Accounts receivable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4.

84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy Jine 33, Part 6.

86. Office furniture, fixtures, and equipment: and collectibles.
Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.

88. Real property. Copy fine 56, Part 9.0.00 ccccccccsccccscscecessvssescsseseee

89. Intangibles and intellectual property. Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.

Current value of
personal property

$5,844.62
$0.00
$187.16
$0.00
$4,595.85

$0.00

$37,000.00

$500.00

$0.00

+ $8,000,000.00

Current value of real

property

 

 

$500,000.00

 

 

 

91. Total. Add lines 80 through 90 for each column

$8,048,127.63

 

 

+ 91b.

 

 

$500,000.00

 

 

92. Total of all property on Schedule A/B. Add lines 91a+91b=92

Official Form 206A/B

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

 

$8,548,127.63

 

 

Schedule A/B Assets - Real and Personal Property

page 10

Best Case Bankruptcy
Fill in this information to identify the case:

Debtor name
United States Bankruptcy Court for the:

Case number (if known)

McQuillen Place Company, LLC

NORTHERN DISTRICT OF IOWA

 

 

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

@ Yes. Fill in all of the information below.
GENSRME List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim.

 

 

 

 

 

Column A

Amount of claim

O Check if this is an
amended filing

12/15

Column B

Value of collateral
that supports this

 

 

 

 

 

 

 

 

 

 

Do not deduct the value claim
of collateral.
24 First Security Bank & Trust
 |1Co. Describe debtor's property that is subject to a lien $3,839,024.29 $500,000.00
Creditor's Name 123 N Main Street, Charles City, lowa 50616
D f i i

809 Clark Street (Duplex of 33 units) (Lawsuit)
Charles City, JA 50616
Creditor's mailing address Describe the lien

Mortgage

Is the creditor an insider or related party?

Hino
Creditor's email address, if known oO Yes

Is anyone else liable on this claim?
Date debt was incurred OI No
2014-2017 MM Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
5611
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Ono oO Contingent
MH Ves. Specify each creditor, CD unliquidated
including this creditor and its relative I disputed
priority.
1. First Security Bank &
Trust Co.
2. lowa Economic
Development Authority
3. Schindler Elevator
Corporation

22 lowa Economic
: $2,940,000.00 $500,000.00

 

 

Development Authority

Creditor's Name

200 East Grand Avenue
Des Moines, IA 50309

Describe debtor's property that is subject to a lien

 

123 N Main Street, Charles City, lowa 50616
(Duplex of 33 units)

 

 

Creditor's mailing address

 

Creditor's email address, if known

Date debt was incurred

Official Form 206D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Describe the lien

Mortgage
Is the creditor an insider or related party?

a No
DO ves

Is anyone else liable on this claim?

Bo

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2

Best Case Bankruptcy
 

 

Debtor ~McQuillen Place Company, LLC Case number (it know)
Name
2014 C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Ono

Bt ves. Specify each creditor,
including this creditor and its relative
priority.

Specified on line 2.1

Schindler Elevator

Corporation
Creditor's Name

1530 Timberwolf Drive
Holland, OH 43528

As of the petition filing date, the claim is:
Check all that apply

OD Contingent
DO unliquidated

@ pisputed

Describe debtor's property that is subject to a lien $57,907.00

$500,000.00

 

123 N Main Street, Charles City, lowa 50616
(Duplex of 33 units)

 

 

Creditor's mailing address

 

Describe the lien

Mechanic's Lien
Is the creditor an insider or related party?

Hino
Creditor's email address, if known O Yes

Is anyone else liable on this claim?
Date debt was incurred Hno

2016-2017

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Ono

a Yes. Specify each creditor,
including this creditor and its relative
priority.

Specified on line 2.1

D Yes. Fil! out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

oO Contingent
D untiquidated

a Disputed

$6,836,931.2
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 9

List Others to Be Notified for a Debt Already Listed in Part 4

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity

 

Larry S. Eide

Randall E. Nielsen

103 E State St., Ste. 800
P.O. Box 1588

Mason City, IA 50402

Line_ 2.1 _

Laura M. Hyer

Vernon P. Squires

P.O. Box 2804

2007 1st Avenue SE
Cedar Rapids, iA 52406

Line 2.1

Robert C. Gainer
505 5th Avenue, Ste. 835
Des Moines, IA 50309

Line _ 2.3

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c). 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fillin this information to identify the case:

Debtorname McQuillen Place Company, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

Case number (if known)

 

O1 Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
Wi No. Go fo Part 2.

D1 Yes. Go to line 2.

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.
Amount of claim

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. Unknown
Amelia Management O1 Contingent
1110 N Grand Avenue, Ste. 300 D unliquidated
Charles City, IA 50616 O pisputed
Date(s) debt was incurred _ Basis for the claim: Business Debt

Last 4 digits of account number _
Is the claim subject to offset? Mno Oves

 

Nonpriority creditor's name and mailing address As of the petition fiting date, the claim is: Check ail that apply. $3,000.00
Atlas Painting O Contingent
911 Sycamore Street D unliquidated
Waterloo, IA 50703 . OD disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt

Last 4 digits of account number _
Is the claim subject to offset? Bno Oves

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,816.15
Bergan KDV CO Contingent
P.O. Box 2100 OD unliquidated
Waterloo, IA 50704 O pisputed
Date(s) debt was incurred _ Basis for the claim: Business Debt

Last 4 digits of account number _
Is the claim subject to offset? a No CO Yes

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $15,000.00
Bluhm's Cedar Valley Electric OD contingent
409 South Johnson Street OD Untiquidated
Charles City, IA 50616 W@ Disputed

Date(s) debt was incurred .
ts) _ Basis for the claim: Business Debt

Last 4 digits of account number _
Is the claim subject to offset? a No [C1 Yes

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 47369 Best Case Bankruptcy
Debtor McQuillen Place Company, LLC

Case number (if known)

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $400.00
BRP Bruening D1 contingent
900 Montgomery Street D1 unliquidated
Decorah, IA 52101 Ci Disputed
Date(s) debt was incurred __ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Mno Oves
As of the petition filing date, the claim is: Check ai/ that apply. Unknown

Nonpriority creditor's name and mailing address
Cerro Gordo County, lowa

Date(s) debt was incurred _

Last 4 digits of account number _

Oo Contingent
D unliquidated
OD Disputed

Basis for the claim: Business Debt

Is the claim subject to offset? Mno Oves

 

Nonpriority creditor's name and mailing address

Charles M. Thomson
1110 North Grand Avenue, Ste. 300
Charles City, IA 50616

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply.
O contingent

0 unliquidated

OQ Disputed

Basis for the clam: Business Debt

Is the claim subject to offset? Mi No O] Yes

$1,142,500.00

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,756.00
Cincinnati Insurance O contingent
P.O. Box 145496 CO unliquidated
Cincinnati, OH 45250-5496 O pisputed
Date(s) debt was incurred _ Basis for the clam: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No OD Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,000,000.00
Cornice & Rose Intl Ltd. D contingent
804 W Roberts Road O) unliquidated
Barrington, IL 60010 WF pisputed
Date(s) debt was incurred .
‘s) - Basis for the claim: Business Debt
Last 4 digits of account number _
\s the claim subject to offset? Bno Oves
3.10 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,000.00
Custom Air 0 contingent
c/o Brett Payton 0 untiquidated
10443 Osage Road HH Disputed
Waterloo, IA 50703
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
3.11 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $8,068.17
Dean Snyder Construction O Contingent
913 N 14th Street 0 unliquidated
Clear Lake, IA 50428 @ Disputed
Date(s) debt was incurred .
‘s) _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Mino Oves
Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 6

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor ~McQuillen Place Company, LLC

Name

Case number (if known)

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $31,619.71
Design Build Structures D1 Contingent
7518 Peosta Industrial Drive D unliquidated
Peosta, IA 52068 BB bisputed
Date(s) debt was incurred .
) _ Basis for the claim: Business Debt
Last 4 digits of account number __
Is the claim subject to offset? a No CL] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $5,600.00
Elwood Law Firm OD contingent
116 N Main Street D unliquidated
Charles City, IA 50616 CO disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Ml No OyYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $212,530.00
Floyd County Treasurer C1 contingent
101 South Main Street, #303 CF unliquidated
Charles City, IA 50616 @ disputed
Date(s) debt was incurred .
‘s) — Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No OU Yes
3.15 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $8,800.00
Hawkeye Alarm CI contingent
16 Commerical Street CD unliquidated
Waterloo, IA 50701 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No Dyes
3.16 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $700.00
IL Switchboard © contingent
125 West Laura Drive DF unliquidated
Addison, IL 60101 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Bn O Yes
3.17 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al/ that apply. $2,097.00
J.E.D. Construction CO) contingent
102 Grand Street D unliquidated
Elma, IA 50628 O Disputed
Date(s) debt was incurred _ Basis for the clam: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No Dyes
3.18 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,800.00
Jendro Sanitation O contingent
108 Prospect Lane 0 unliquidated
Charles City, IA 50616 D bisputea
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Mn O Yes
Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor McQuillen Place Company, LLC

Case number (if known)

 

 

 

 

 

 

 

 

 

Name
3.19 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,144.75
Kamm Excavating Corp. O Contingent
1301 Hildreth Street DC untiquidated
Charles City, IA 50616 Oo Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number
- Is the claim subject to offset? Ml No O Yes
3.20 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $5,200.00
MAS DO contingent
41W195 Railroad Street 0 unliquidated
Pingree Grove, IL 60140 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: Business Debt
Last 4 digits of account number
~ Is the claim subject to offset? Mno Oves
3.21 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $600.00
Mediacom O contingent
1 Mediacom Way DO unliquidated
Mediacom Park M pisputed
New York, NY 10918
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number Is the claim subject to offset? Bno Oves
3.22 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,500.00
Mick Gage Plumbing & Heating 0 contingent
511 West Milwaukee Street D unliquidated
New Hampton, IA 50659 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number
~ Is the claim subject to offset? Bn O Yes
3.23 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $3,500.00
Mid American Energy O Contingent
666 Grand Avenue CO unliquidated
Des Moines, IA 50309 M pisputed
Date(s) debt was incurred .
(s} ~ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
3.24 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,300.00
Midwest Engineering O Contingent
8236 W 51st Street 2 unliquidated
Sioux Falls, SD 57106 o Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number .
~ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $24,000.00
Midwest Fire Sprinkler O Contingent
2001 De Wolf Street D unliquidated
Des Moines, IA 50316 CJ Disputed
Date(s) debt was incurred __ Basis for the claim: Business Debt
Last 4 digits of account number
~ Is the claim subject to offset? Mino Oves
Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 6

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor McQuillen Place Company, LLC

Case number (if known)

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,700.00
Mills, Inc. D contingent
312 North Main Street 0 unliquidated
Charles City, IA 50616 OC Disputed
Date(s) debt was incurred __ Basis for the claim: Business Debt
Last 4 digits of account number
~ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $6,692.00
O'Hara's Son Roofing Corporation O contingent
3306 N Knox Avenue D1 unliquidated
Chicago, IL 60641 C1 pisputed
Date(s) debt was incurred __ Basis for the claim: Business Debt
Last 4 digits of account number
~ Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $26,943.51
Pederson Plumbing O contingent
412 Sample Street 0 unliquidated
Nashua, IA 50658 MM Disputed
Date(s) debt was incurred .
‘s) _ Basis for the claim: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No Dyes
3.29 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,582.00
Phillips Modern Ag D) Contingent
2153 S Linn Avenue C1 unliquidated
New Hampton, IA 50659 DO pisputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number a
~ Is the claim subject to offset? No LD Yes
3.30 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $20,587.50
Planscape Partners 0 contingent
1200 Nicollet Avenue, Ste. 706 C1 unliquidated
Minneapolis, MN 55403 DO pisputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _ ;
Is the claim subject to offset? Mno Oves
3.31 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $727.02
Premier Cleaners OD Contingent
816 First Avenue N DO unliquidated
Fort Dodge, IA 50501 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _ y
Is the claim subject to offset? No D1 Yes
3.32 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $18,499.83
TJ Appliance D1 Contingent
221 North Main Street D2) Unliquidated
Charles City, IA 50616 B Disputed
Date(s) debt was incurred .
s) _ Basis for the clam: Business Debt
Last 4 digits of account number _
Is the claim subject to offset? a No [) Yes
Schedule E/F: Creditors Who Have Unsecured'Claims Page 5 of 6

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor McQuillen Place Company, LLC

Case number (if known)

 

 

 

Name
3.33 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $8,000.00
Unruh Insulation O contingent
2633 450 Street C1 unliquidated
Stacyville, IA 50476 O Disputed
Date(s) debt was incurred _ Basis for the claim: Business Debt
Last 4 digits of account number _
is the claim subject to offset? Mino Oves
As of the petition filing date, the claim is: Check ai! that apply. $4,067.39

Nonpriority creditor's name and mailing address

VanMeter
850 32nd Ave. SW
Cedar Rapids, IA 52404

Date(s) debt was incurred _

Last 4 digits of account number _

0) Contingent
0 unliquidated

= Disputed
Basis for the claim: Business Debt

Is the claim subject to offset? Mino Dyes

 

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

41 Carlyle D. Dalen
Asst. County Attorney
220 N Washington Avenue
Mason City, IA 50401

On which line in Part1 or Part 2 is the
related creditor (if any) listed?

Line 3.6

0 Notlisted. Explain

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Sa. Total claims from Part 1
Sb. Total claims from Part 2

5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c.

Official Form 206 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Total of claim amounts

5a. $
5b. + §

5c. $

3,569,731.03

Last 4 digits of
account number, if
any

0.00

3,569,731.03

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 6 of 6

Best Case Bankruptcy
TU Mole eee emer itoH

Debtorname McQuillen Place Company, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
[7 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List alf contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Debtor is party to many

lease is for and the nature of | dozens of contracts
the debtor's interest pursuant to the

construction of
McQuillen Place. All
known outstanding
balances on these
contracts are shown on

 

 

Schedule B.
State the term remaining
List the contract number of any Various
government contract
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com t Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname McQuillen Place Company, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

C1) No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
Yes
2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

creditors, Schedules D-G. Include alt guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Amelia 1110 N Grand Avenue, Ste. 300 First Security Bank & MD 21
Management LLC Charles City, IA 50616 Trust Co. Cer
OG
2.2 Amelia Trust clo Judith M. Odonohoe First Security Bank & Mp 21
P.O. Box 307 Trust Co. Oelr
116 N Main Street os —
Charles City, IA 50616
2.3. Charles M. 1110 N Grand Avenue, Ste. 300 First Security Bank & MD 21
Thomson Charles City, IA 50616 Trust Co. Oer _
OG
2.4 Robert L. 401 Spriggs Street First Security Bank & MD 21
Thomson Charles City, IA 50616 Trust Co. ORF
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Northern District of lowa

Inre —_McQuillen Place Company, LLC Case No.

 

Debtor(s) Chapter 11

BUSINESS INCOME AND EXPENSES

FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation. )
PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:

1. Gross Income For 12 Months Prior to Filing: $ 33,339.69
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
2. Gross Monthly Income $ 3,006.75
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
3. Net Employee Payroll (Other Than Debtor) $ 2,123.33
4. Payroll Taxes 0.00
5. Unemployment Taxes 0.00
6. Worker's Compensation 157.33
7. Other Taxes 0.00
8. Inventory Purchases (Including raw materials) 0.00
9. Purchase of Feed/Fertilizer/Seed/Spray 0.00
10. Rent (Other than debtor's principal residence) 0.00
11. Utilities 2,378.17
12. Office Expenses and Supplies 0.00
13, Repairs and Maintenance 30.00
14. Vehicle Expenses 0.00
15. Travel and Entertainment 0.00
16. Equipment Rental and Leases 0.00
17. Legal/Accounting/Other Professional Fees 0.00
18. Insurance 1,542.75
19. Employee Benefits (e.g., pension, medical, etc.) 0.00

20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

DESCRIPTION TOTAL

2

. Other (Specify):

DESCRIPTION TOTAL
RET 1,248.00

22. Total Monthly Expenses (Add items 3-21) $ 7,479.58

PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:

23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2) $ 4,472.83

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname McQuillen Place Company, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors —ias

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

P| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration Statement of Financial Affairs; List of Equity Security Holders; Statement
Regarding Authority to Sign & File Petition; Resolution; Payment Advices

 

BOOB EB Bees

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 10, 2019 X Isi Charles M. Thomson
Signature of individual signing on behalf of debtor

Charles M. Thomson
Printed name

Owner
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court

Northern District of Iowa

Inre _McQuillen Place Company, LLC Case No.

 

 

Debtor(s) Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

 

Charles M. Thomson 60
1110 North Grand Avenue, Ste. 300
Charles City, JA 50616

James Gray 40
804 W Roberts Road
Barrington, IL 60010

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the Owner of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date May 10, 2019 Signature /s/ Charles M. Thomson

 

 

Charles M. Thomson

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of | in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptcy Court
Northern District of Iowa

Inre _McQuillen Place Company, LLC Case No.
Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _McQuillen Place Company, LLC _ in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

M@ None [Check if applicable]

May 10, 2019 !s/ Donald H. Molstad
Date Donald H. Molstad 3755

Signature of Attorney or Litigant

Counsel for McQuillen Place Company, LLC
Molstad Law Firm

701 Pierce Street, Ste. 305

Sioux City, IA 51101
712-255-8036 Fax:712-255-4642

miawfirm@yahoo.com

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
